Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-12, 15 and 18-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Seo et al. (US Pub No. 2018/0077808 A1 and Seo hereinafter)
Regarding Claim 1, Seo discloses (figs 1-5) a display device, comprising: a display panel (70) including a first display area (DA1) and a second display area (DA2) extended from the first display area; a support member (61) configured to support the first display area; a bottom cover (12) coupled to the support member; an inner case (25) configured to bend a part of the second display area and to be movable along an extension direction of the display panel (Fig.4); and a sub-plate (63) disposed between the inner case and the second display area so as to be extended from an end portion of the support member (fig.3), wherein in a first mode (fig.1), the first display area and the second display area overlap each other with the inner case interposed therebetween, and in a second mode (fig.2), an end portion of the second display area overlaps a portion of the second display area.  

Regarding Claim 2, Seo discloses (figs 1-5) the display device according to claim 1, wherein the support member has a same thickness as the sub-plate (fig.3).  
 
Regarding Claim 5, Seo discloses (figs 1-17) the display device according to claim 1, further comprising: a protection member (52) on the sub-plate so as to cover a side surface of the display panel.  

Regarding Claim 8, Seo discloses (figs 1-17) the display device according to claim 1, wherein the inner case is configured to move toward an outside or an inside of a space between the support member and the bottom cover, the inner case is moved maximally in a direction close to the first display area in the first mode (fig.1), and the inner case is moved maximally in a direction away from the first display area in the second mode (fig.2).  

Regarding Claim 9, Seo discloses (figs 1-17) the display device according to claim 1, wherein the end portion of the second display area is disposed inside a space (BP1) between the support member and the bottom cover in the first mode, and the end portion of the second display area is disposed outside the space in the second mode (fig.11).  

Regarding Claim 10, Seo discloses (figs 1-17) the display device according to claim 1, further comprising: a back case (30)  that covers a bended part of the second display area and moves together with the inner case, wherein the back case is in contact with the bottom cover in the first mode (fig.1), and the back case is spaced apart from the bottom cover in the second mode (fig.2).  

Regarding Claim 11, Seo discloses (figs 1-5) a display device, comprising: a display panel (70) including a main display area (DA1) and a sub- display area (DA2-DA3); a support member (61) configured to support the main display area; a sub-plate (63) disposed to be extended from the support member and configured to support the sub-display area; a bottom cover (12) coupled to a bottom portion of the support member; and a sliding case (25) configured to bend a part of the sub- display area and to be movable toward an outside or an inside of a space between the support member and the bottom cover (fig.4), wherein the sub-plate is disposed between the sub-display area and the sliding case, and is configured to reduce a step between a top surface of the support member and a top surface of the sliding case (shows in fig.3).  

Regarding Claim 12, Seo discloses (figs 1-5) the display device according to claim 11, wherein the support member has a same thickness as the sub-plate (fig.3).  

Regarding Claim 15, Seo discloses (figs 1-5) the display device according to claim 11, further comprising: a protection member (52) on the sub-plate so as to cover a side surface of the display panel.  
Regarding Claim 18, Seo discloses (figs 1-5) the display device according to claim 11, wherein the display device is configured to switch to a first mode (fig.1) or a second mode as the sliding case is moved, the sliding case is moved maximally in a direction close to the main display area in the first mode (fig.1), and the sliding case is moved maximally in a direction away from the main display area in the second mode (fig.2).
  
Regarding Claim 19, Seo discloses (figs 1-5) the display device according to claim 18, wherein the main display area and the sub-display area overlap each other with the sliding case interposed therebetween in the first mode (fig.1), and the main display area and the sub-display area do not overlap each other in the second mode (fig.2).  

Regarding Claim 20, Seo discloses (figs 1-5) the display device according to claim 18, wherein an end portion of the sub-display area is disposed inside the space in the first mode (figs. 1 and 4), and the end portion of the sub-display area is disposed outside the space in the second mode (fig.2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al in view of Lee et al (US Patent No. 9560750 B2 and Lee hereinafter)
Regarding claim 7, Seo discloses the display device according to claim 1. Seo does not explicitly disclose  a stopper on a bottom surface of the bottom cover, and protruding toward the display panel, and wherein the inner case is in contact with the stopper in the first mode. Lee teaches (fig.8) a stopper (494a-b) on a bottom surface of the bottom cover, and protruding toward the display panel (420), and wherein the inner case is in contact with the stopper in the first mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a stopper of Lee to device of Seo in order to limit a path of the sliding portion of the display.
Regarding claim 13, Seo discloses the display device according to claim 11. Seo does not explicitly disclose a stopper on a bottom surface of the bottom cover and protruding toward the display panel, and wherein the stopper is configured to stop a movement of the sliding case. Lee teaches (fig.8) a stopper (494a-b) on a bottom surface of the bottom cover and protruding toward the display panel (420), and wherein the stopper is configured to stop a movement of the sliding case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a stopper of Lee to device of Seo in order to limit a path of the sliding portion of the display.


Allowable Subject Matter
Claims 3-4, 6, 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 16, the cited prior arts fails to disclose a back plate that is in contact with a rear surface of the display panel and supports the display panel, wherein the sub-plate and a part of the back plate corresponding to the second display area include a plurality of holes.  Regarding claims 6 and 14, the cited prior arts fails to disclose a plurality of sliding guides on a pair of inner side surfaces of the bottom cover facing each other, and protruding toward the inner case, wherein the inner case includes a plurality of guide grooves corresponding to the plurality of sliding guides.  Claims 4 and 17 are objected being depend on claims 3 and 16. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841